The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

 Applicant’s election of Group I, claims 1-6 is acknowledged without traverse.	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over DE 

202013104268 (DE) in view of US 20010028953 A1 to Bluem et al. and further in view of CN 

110713812 A (CN).


Re claims 1-2, and 5-6,  DE teaches on page 17 corresponding to Fig. 1, from the body top 3a down: a release liner of silicone described (applicant’s release on pg. 17, 3rd complete paragraph “The cover has a non-stick coating on its free upper side of silicone”) on free side (top) of a cover layer 6 of plastic film PE (applicant’s base film of  polyethylene of claim 2), adhesive of hot melt adhesive layer 5 of ethylene-vinyl acetate copolymers (EVAC, EVA) (claim 5), on base polyurethane foam layer 2 (functions as sound absorbing polyurethane porous foam of claim 6). That the claimed tape is for a sound-absorbing tire is directed to intended use. 
Re claim 1, DE is silent to a tacky adhesive layer under the release silicone layer and neither of the layers’ compositions of claims 2-4.

    PNG
    media_image1.png
    340
    486
    media_image1.png
    Greyscale

Further re claims 1-2 and 3-4, Bluem teaches a tape in [84-85, 106] heat-curable adhesive films may be used in adhesive coated articles, such as, single or double sided tapes or in adhesive sheets where the heat-curable adhesive film is prepared between two release liners to give a transferable heat-curable adhesive film, or transfer tape.  Bluem teaches in [0107] when the heat-curable adhesive has been prepared between two release liners (of silicone polyester [165]-claim 2), one release liner is removed, the heat-curable adhesive film is placed on the substrate to be bonded, the second release liner is removed and the second substrate is positioned on the heat-curable adhesive film.  Bleum teaches in [50-52] and [84-87], the tacky adhesive is acrylic has a weight average molecular weight of less than about 100,000 (claims 3 and 4 overlapping applicant’s range 200,000 to 2,000,000).   
Thus, it would have been obvious at the time of the effective filing date to have modified silicon release layer and substitute a polyester silicone layer with tacky adhesive of acrylic underneath for the reasons set forth by Bluem as both compositions of the layers are suitable to secure it to a target substrate (i.e. the cover base film of DE resulting in applicant’s claimed release/tack adhesive/cover film/hotmelt adhesive/sound foam layer).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight amounts, including over values currently claimed, to adjust the mechanical properties of the resulting film.
Further Re claim 3, DE fails to teach the adhesive of EVA copolymer molecular weight 1000-800,000.
CN teaches EVA, wherein said copolymer has 500000 to 1000000 g/mol– overlapping molecular weight of 1000-800,000 for achieving low surface energy in tape. See Abstract, patented claim 1.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight amounts, including over values currently claimed, to adjust the mechanical properties of the resulting film.
	  
Conclusion
Reference not relied upon but mentionable: – Bormann teaches tire carcass 12/release agent/silicon adhesive/polyurethane foam and  – Song teaches release/seal/sound layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787